UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8061


CURTIS GLENN HOUGH,

                  Plaintiff - Appellant,

             v.

ROBERT H. HALE, JR.,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:08-cv-00389-RBS-FBS)


Submitted:    December 16, 2008            Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Glenn Hough, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Curtis Glenn Hough appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).           We have reviewed the record and find

that    this    appeal   is    frivolous.     Accordingly,     we    dismiss         the

appeal for the reasons stated by the district court.                      Hough v.

Hale,    No.    2:08-cv-00389-RBS-FBS        (E.D.   Va.    filed    Sept.       9    &

entered Sept. 10, 2008).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court   and   argument      would    not    aid   the

decisional process.

                                                                          DISMISSED




                                        2